Per Curiam.
The writ of error in this case brings up for review a judgment of the Supreme Court granting a peremptory writ of mandamus, directed to the board of freeholders of Bergen county, the plaintiffs in error, and requiring them to issue county bonds to raise the moneys necessary to purchase a tract of land, and erect thereon a county court house and also a county jail. We think the award of the writ was properly made and for the reasons stated in the opinion of the Supreme Court. It might be thought, from a reading of that opinion, that the court below held the view that the act of March 19th, 1901 (Pamph. L., p. 79), as amended by the act of March 18th, 1902 (Pamph. L., p. 42), the legislation under which the lands are proposed to be purchased, and the court house and jail erected thereon, authorized the erection of a new county jail when the jail accommodations were inadequate, *819independent of other county buildings, and when such other buildings were adequate for the needs and uses of the county. This question is not involved in the present case, and what was said in the opinion is to be construed in the light of the fact that the present jail is a part of the court house building.
When the county court house includes not only the court rooms and public offices of the county, but also the common jail of the county; and the building ceases to be adequate for the purposes to which it is devoted, the legislation referred to does not require that the county authorities,-in providing adequate accommodations for the carrying on of the public busi-' ness, shall place the common jail under the same roof with the court rooms and county offices, but permits them to erect a separate building for the common jail if they deem it advisable to do so.
The judgment under review will be affirmed.
For affirmance—Ti-ie Chief Justice, Garrison, Swayze, Eeed, Trenchard, Parker, Bergen, Voori-iees, Minturn, Bogert, Vredenburgh, Vroom, Green, Gray, Dill, J. J. 15.
For reversal—None.